IN THE SUPREME COURT OF IOWA
                                  No. 11–1979

                           Filed June 7, 2013


SIERRA CLUB IOWA CHAPTER, LINDA BIEDERMAN,
and ELWOOD GARLOCK,

      Appellants,

vs.

IOWA DEPARTMENT OF TRANSPORTATION,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Linn County, Mitchell E.

Turner, Judge.



      An organization seeks further review of the district court’s

dismissal of its petition for judicial review. DECISION OF COURT OF

APPEALS AFFIRMED IN PART AND VACATED IN PART; DISTRICT

COURT JUDGMENT AFFIRMED.


      Wallace L. Taylor, Cedar Rapids, for appellants.



      Thomas J. Miller, Attorney General, and Richard E. Mull, Assistant

Attorney General, for appellee.
                                         2

WIGGINS, Justice.

       An environmental organization and two of its local members filed a

petition    for   judicial   review   challenging   the   Iowa   Department   of

Transportation’s (IDOT) decision to locate a highway adjacent to and

through two nature preserves. IDOT filed a motion to dismiss, arguing

the court should dismiss the case on three bases: (1) the notice of appeal

was not timely filed, (2) the organization and its two members failed to

exhaust administrative remedies by not seeking a declaratory order

under Iowa Code section 17A.9(1)(a) (2011) before petitioning for judicial

review, and (3) the petition is not ripe for adjudication. On the timeliness

issue, we affirm the court of appeals decision and find the notice of

appeal was timely because the organization and its members filed a

proper posttrial motion, triggering the tolling exception. Regarding the

second issue, we affirm the court of appeals decision due to our

conclusion, based on the rules of statutory construction, that when a

declaratory order is potentially available, a party must seek a declaratory

order under Iowa Code section 17A.9(1)(a) before bringing a lawsuit,

claiming that future events will result in a violation of a statute within an

agency’s primary jurisdiction. Finally, we vacate that part of the court of

appeals decision regarding ripeness because we hold the matter ripe for

adjudication. Accordingly, we affirm the judgment of the district court.

           I. Background Facts and Proceedings.

           A. Facts.    Because we are reviewing a motion to dismiss, we

accept the following facts in the petition as true. See McGill v. Fish, 790
N.W.2d 113, 116 (Iowa 2010) (“We accept as true the facts alleged in the

petition . . . .”).

       The Sierra Club is a nonprofit organization dedicated to preserving

and enhancing the natural environment. There are over five thousand
                                            3

individuals who are members of the Iowa chapter of the Sierra Club and

who reside in the state.

       The members involved in the Iowa chapter hike in the Rock Island

State Preserve and the Rock Island County Preserve in Linn County. The

members also take photographs and study the flora and fauna in that

area. Both preserves include a rare specimen of native Iowa sand prairie.

Moreover, the nature areas provide a habitat for native species of plants

and animals, some of which are endangered or threatened.

       The IDOT is a state administrative agency, as defined by Iowa Code

section 17A.2(1).      IDOT has proposed extending Highway 100 west of

Cedar Rapids.       The extension would run adjacent to the Rock Island

State Preserve and through the Rock Island County Preserve.                          The

Highway 100 project would adversely impact the ecosystem, in addition

to the Sierra Club members’ use and enjoyment of the nature preserves.

       We will discuss other relevant facts below, as needed.
       B. Prior Proceedings. The Sierra Club, along with two members

of the Iowa chapter who reside in Linn County, filed a petition captioned,

“Petition for Judicial Review,” under Iowa Code section 17A.19 on

June 8, 2011.1 The petition alleges that IDOT has not complied with two

environmental statutes found in Iowa Code sections 314.23(3) and

314.24 by locating the Highway 100 extension adjacent to the Rock

Island State Preserve and through the Rock Island County Preserve. The

Sierra Club, in its petition, asks the court to determine whether IDOT

complied with these statutes.           Accordingly, the Sierra Club seeks the

following relief from the court: (1) a permanent injunction prohibiting


       1For purposes of clarity, the opinion refers to all petitioners collectively as the

Sierra Club.
                                       4

IDOT from taking further action to acquire property, let bids, or contract

or carry out any construction work to implement the Highway 100

project; (2) an order requiring IDOT to comply with sections 314.23(3)

and 314.24 regarding the protection of natural areas; (3) an award to the

Sierra Club for fees and expenses, pursuant to Iowa Code section

625.29; and (4) an order for such other and further relief as the court

deems just and equitable.          The Sierra Club does not raise the

constitutionality of IDOT’s actions.

      IDOT responded to the petition with a motion to dismiss, which the

Sierra Club resisted. On October 17, the district court granted IDOT’s

motion to dismiss.    The district court granted the motion because the

Sierra Club had not exhausted administrative remedies by first seeking a

declaratory order from IDOT under section 17A.9(1)(a). The Sierra Club

has maintained throughout the proceedings that it exhausted all

administrative remedies before petitioning for judicial review. However,

the Sierra Club did not participate in any administrative proceedings

with IDOT prior to filing the petition for judicial review.

      Thereafter, on November 4, the Sierra Club filed a motion to

enlarge and expand the findings of the district court and modify the

district court’s ruling, pursuant to Iowa Rule of Civil Procedure 1.904(2).

IDOT resisted. The district court denied the motion on November 22.

      The Sierra Club filed its notice of appeal on December 5.         This

occurred forty-nine days after the district court’s dismissal of the petition

for judicial review, but only thirteen days after the decision on the rule

1.904(2) motion.    The court of appeals held (1) the Sierra Club’s rule

1.904(2) motion tolled the time for appeal; (2) the Sierra Club must seek

a declaratory order from IDOT, pursuant to Iowa Code section
                                     5

17A.9(1)(a), before petitioning for judicial review; and (3) the case is not

ripe for review.

      The Sierra Club sought further review, which we granted.
      II. Issues.

      This matter requires us to resolve three issues. The first asks us

to determine whether a posttrial motion under rule 1.904(2), which a

party uses to expand the district court’s decision and preserve error, tolls

the time for filing a notice of appeal beyond the statutorily prescribed

thirty-day period. Second, we must decide if a party challenging agency

action must seek a declaratory order from the agency under section

17A.9(1)(a) before petitioning for judicial review in order to satisfy the

exhaustion doctrine. The final issue requires us to determine whether a

particular claim presented for judicial review is ripe for adjudication.

      III. Standard of Review.

      We review the district court’s grant of a motion to dismiss a

petition for correction of errors at law. Iowa R. App. P. 6.907; see also

Rucker v. Taylor, 828 N.W.2d 595, 598 (Iowa 2013).         Dismissal of the

petition is only appropriate if, when viewing the petition in the light most

favorable to the plaintiff, “ ‘the plaintiff’s claim could not be sustained

under any state of facts provable under the petition.’ ” Griffen v. State,

767 N.W.2d 633, 634 (Iowa 2009) (quoting Sanford v. Manternach, 601
N.W.2d 360, 363 (Iowa 1999)).        The parties agree our review is for

correction of errors at law.

      IV. Timeliness of the Notice of Appeal.

      Generally, a party must file a notice of appeal within thirty days of

the final order or judgment. Iowa R. App. P. 6.101(1)(b). However, when

a party timely files a proper posttrial motion, such as a rule 1.904(2)

motion, the thirty-day period tolls until the court enters a ruling on that
                                      6

motion.   Id.; see also In re Marriage of Okland, 699 N.W.2d 260, 263

(Iowa 2005).

      The district court filed its judgment granting the motion to dismiss

the petition on October 17, 2011.         The Sierra Club filed its notice of

appeal on December 5—forty-nine days after the judgment. Thus, under

the general rule, the notice was untimely.          Rudolph v. Iowa Methodist

Med. Ctr., 293 N.W.2d 550, 554 (Iowa 1980) (recognizing the court lacks

jurisdiction when a notice of appeal is late). However, our inquiry does

not end here if the tolling exception applies.

      For the Sierra Club to receive the benefit of the tolling exception,

there are two requirements.       First, the movant must file the notice of

appeal within thirty days after the court’s ruling on a posttrial motion.

Iowa R. App. P. 6.101(1)(b). Here, after the district court’s adverse ruling,

the Sierra Club filed a motion to enlarge or expand the district court’s

findings and ruling pursuant to Iowa Rule of Civil Procedure 1.904(2).
The Sierra Club did so on November 4.            The district court entered a

decision on the rule 1.904(2) motion on November 22. The Sierra Club

then filed its notice of appeal just thirteen days after the ruling on the

motion.   Accordingly, the Sierra Club timely filed the notice of appeal

within the thirty-day window after the district court’s decision on the rule

1.904(2) motion.     This satisfies the first requirement for the tolling

exception.

      Second, the tolling exception only applies if the posttrial motion

was filed for the proper reason. State v. Olsen, 794 N.W.2d 285, 288–89

(Iowa 2011). Rule 1.904(2) permits an aggrieved party to file a motion

requesting     enlargement   or   expansion    of    the   court’s   findings   or

conclusions.     Iowa R. Civ. P. 1.904(2).          This procedural device “is

primarily designed for the party faced with an adverse judgment, not for
                                     7

the party defending the judgment.” In re Marriage of Okland, 699 N.W.2d

at 267.

      There are various uses for a rule 1.904(2) motion:

      The rule can be used by a party, with an appeal in mind, as
      a tool for preservation of error. Similarly, it can be used to
      better enable a party to attack ‘specific adverse findings or
      rulings in the event of an appeal’ by requesting additional
      findings and conclusions. Additionally, it can be used, with
      no appeal in mind, to obtain a ruling on an issue that the
      court may have overlooked in making its judgment or decree.

Id. at 266 (internal citations omitted). Thus, when the district court fails

to make specific findings, a rule 1.904(2) motion is an appropriate

mechanism to preserve error. Lamasters v. State, 821 N.W.2d 856, 863

(Iowa 2012). Moreover, if the movant asks the court to examine facts it

suspects the court overlooked and requests an expansion of the

judgment in view of that evidence, then the motion is proper.       City of

Waterloo v. Black Hawk Mut. Ins. Ass’n, 608 N.W.2d 442, 444 (Iowa

2000).

      When using a rule 1.904(2) motion to preserve error, it is proper

for the motion to address “purely legal issue[s]” presented to the district

court prior to its ruling but not decided by it. Lamasters, 821 N.W.2d at

863, 864 n.2 (“[If] the district court failed to make sufficiently specific

findings and conclusions, then the [party] must file a rule 1.904(2) motion

to preserve [the error].”); accord Meier v. Senecaut, 641 N.W.2d 532, 538–

39 (Iowa 2002). Nevertheless, a rule 1.904(2) motion is improper where

the motion only seeks additional review of “a question of law with no

underlying issue of fact.” In re Marriage of Okland, 699 N.W.2d at 265

n.2 (emphasis added). Additionally, if the posttrial motion amounts “ ‘to

no more than a rehash of legal issues raised and decided adversely’ ” to

the movant, the motion is not appropriate. Explore Info. Servs. v. Iowa
                                            8

Ct. Info. Sys., 636 N.W.2d 50, 57 (Iowa 2001) (quoting Bellach v. IMT Ins.

Co., 573 N.W.2d 903, 905 (Iowa 1998)). Thus, a rule 1.904(2) motion is

not proper if it is used merely to obtain reconsideration of the district

court’s decision.

        IDOT argues the court of appeals incorrectly found the Sierra

Club’s rule 1.904(2) motion was proper. The court of appeals decided the

Sierra Club properly used the motion to challenge several factual

findings of the district court and to preserve error. We agree with this

conclusion.

        The Sierra Club filed its rule 1.904(2) motion to preserve error

regarding the district court’s decision to dismiss the petition. Therein,

the Sierra Club challenges the summary decisions of the district court,

which involve legal issues with underlying questions of fact.                        For

instance, the district court summarily concluded section 17A.9(1)(a)

applies, requiring the Sierra Club to obtain a declaratory order before
seeking judicial review. The district court did not provide an explanation

as to why this provision demands such action.

        In an attempt to add clarity, the district court indicated “[s]ection

17A.9 does not apply only to hypothetical issues,” but then quotes three

cases    decided     by   this   court    wherein     we    stated    “section    17A.9

contemplates rulings on purely hypothetical sets of facts, not on concrete

challenges such as that here presented.”2                  (Emphasis added.)         The

district court provided no rationale to resolve the apparent discrepancy


        2See Bennett v. Iowa Dep’t of Natural Res., 573 N.W.2d 25, 26 (Iowa 1997);

Tindal v. Norman, 427 N.W.2d 871, 873 (Iowa 1988); City of Des Moines v. Pub. Emp’t
Relations Bd., 275 N.W.2d 753, 758 (Iowa 1979). The statement in Tindal, however, is
obiter dictum. See O.M.J.C. Signal, Inc. v. Iowa Dep’t of Transp., No. 11–1116, 2012 WL
1431520, at *4 (Iowa Ct. App. Apr. 25, 2012) (finding the agency lacked the authority to
issue a declaratory order because the petitioner was challenging the facial
constitutionality of a statute, a topic which is beyond the agency’s authority to decide).
                                    9

between its decision and the jurisprudence of our court. Moreover, the

district court did not definitively specify whether it found this case to

involve hypothetical or concrete facts. Because there is a question of fact

as to whether this case implicates hypothetical or concrete facts, as well

as a question of law regarding whether the Sierra Club must seek a

declaratory order before judicial review, the rule 1.904(2) motion was

proper. In re Marriage of Okland, 699 N.W.2d at 265 n.2 (recognizing a

rule 1.904(2) motion is appropriate when there is a question of law with

an underlying issue of fact).

      The rule 1.904(2) motion also highlights a legal issue not

addressed by the district court: the appropriate standard of review. The

Sierra Club points out that the motion to dismiss must be viewed in the

light most favorable to the plaintiff.     This inherently requires our

consideration of underlying questions of fact, which the district court

overlooked by failing to set forth the appropriate standard of review. The
Sierra Club used the rule 1.904(2) motion to preserve error on this issue.

      Viewing the petition in the light most favorable to the Sierra Club,

we find the Sierra Club’s rule 1.904(2) motion is both timely and proper.

Therefore, we affirm the court of appeals by finding the notice of appeal

was timely.

      V. Requirement of Exhaustion of Administrative Remedies.

      Generally, a party must exhaust all administrative remedies before

seeking judicial review. Iowa Code § 17A.19(1). The statute governing

judicial review expressly provides: “A person or party who has exhausted

all adequate administrative remedies and who is aggrieved or adversely

affected by any final agency action is entitled to judicial review thereof

. . . .” Id. The provisions in chapter 17A.19 are “the exclusive means” by

which a party may seek judicial review. Teleconnect Co. v. Iowa State
                                     10

Commerce Comm’n, 366 N.W.2d 515, 518 (Iowa 1985). There are certain

situations when the litigant can bypass the exhaustion doctrine and

obtain a judicial decision; however, the Sierra Club has not preserved

error on an argument for one of these exceptions to apply.       See, e.g.,

Riley v. Boxa, 542 N.W.2d 519, 521 (Iowa 1996) (recognizing the

exhaustion requirement is exempted when an administrative remedy

would be inadequate or fruitless).

      The first step in our analysis is to determine what the Sierra Club

actually filed.     It is of no consequence the Sierra Club captioned its

petition as a “Petition for Judicial Review.” The name a party gives “a

pleading is not of vital importance.” Schulte v. Mauer, 219 N.W.2d 496,

502 (Iowa 1974) (citation and internal quotation marks omitted).

Instead, we determine the character of a pleading by its allegations and

legal effect. Id.

      The Sierra Club is asking the court to find IDOT failed to comply
with sections 314.23(3) and 314.24 and subsequently enjoin IDOT from

proceeding until it complies with these Code sections. In the appendix,

the parties have included a complaint filed in federal court.          The

complaint involves the same plaintiffs, with the defendants being the

United States Secretary of Transportation and the Administrator of the

Federal Highway Administration.        In the complaint, the Sierra Club

alleges the secretary and administrator did not follow the applicable

federal statutes and regulations when they issued and approved the

Final Supplemental Impact Statement for the Highway 100 project. The

Sierra Club requested declaratory and injunctive relief. The Sierra Club

captioned the complaint as a “Complaint for Declaratory and Injunctive

Relief.” This shows that although the Sierra Club has filed two pleadings

with different names, the allegations and legal effect of those allegations
                                     11

control the character of the pleading. On our review of the petition filed

in this case, we find the document captioned as “Petition for Judicial

Review” is in fact a request for declaratory and injunctive relief.

      The next issue before the court is whether the Sierra Club failed to

exhaust administrative remedies by not seeking a declaratory order

under section 17A.9(1)(a) prior to petitioning for judicial review.     The

district court construed section 17A.9(1)(a) as a mandatory provision,

requiring an individual to obtain a declaratory order before seeking

judicial review. Because the Sierra Club is seeking declaratory relief, our

analysis involves construing section 17A.9 to determine whether

declaratory orders are mandatory or permissive.

      A.   Legislative History.     Section 17A.9, as originally enacted,

finds its genesis in the Model State Administrative Procedure Act. When

adopted in 1974, section 17A.9 provided:

      Each agency shall provide by rule for the filing and prompt
      disposition of petitions for declaratory rulings as to the
      applicability of any statutory provision, rule or other written
      statement of law or policy, decision, or order of the agency.
      Rulings disposing of petitions have the same status as
      agency decisions or orders in contested cases.

1974 Iowa Acts ch. 1090, § 9 (codified at Iowa Code § 17A.9 (1975)). This

statute is consistent with the 1961 Uniform Law Commissioners’ Model

State Administrative Procedure Act. See Model State Admin. Procedure

Act § 8 (1961), 15 U.L.A. 267 (2000). The 1974 enactment required any

agency with authority to issue declaratory rulings to do so within thirty

days after a party files the petition.     Iowa Code § 17A.19(1) (1975).

Failure of the agency to do so results in the administrative remedy being

“deemed inadequate or exhausted.” Id.
                                    12

      In 1981, the commissioners amended the model act, including the

section regarding declaratory orders. Model State Admin. Procedure Act

§ 2-103 (amended 1981), 15 U.L.A. 26 (2000).           Iowa adopted the

amendment regarding declaratory orders in 1998. See 1998 Iowa Acts

ch. 1202, § 13.     With the exception of a nonsubstantive amendment,

which eliminated unnumbered paragraphs, section 17A.9 as amended in

1998 was in effect at the time the Sierra Club filed its petition in the

district court.   See 2008 Iowa Acts ch. 1032, § 201(2).    Section 17A.9

now provides:

            1. a. Any person may petition an agency for a
      declaratory order as to the applicability to specified
      circumstances of a statute, rule, or order within the primary
      jurisdiction of the agency.

            b. (1) An agency shall issue a declaratory order in
      response to a petition for that order unless the agency
      determines that issuance of the order under the
      circumstances would be contrary to a rule adopted in
      accordance with subsection 2.

            (2) However, an agency shall not issue a declaratory
      order that would substantially prejudice the rights of a
      person who would be a necessary party and who does not
      consent in writing to the determination of the matter by a
      declaratory order proceeding.

              2. Each agency shall adopt rules that provide for the
      form, contents, and filing of petitions for declaratory orders,
      the procedural rights of persons in relation to the petitions,
      and the disposition of the petitions. The rules must describe
      the classes of circumstances in which the agency will not
      issue a declaratory order and must be consistent with the
      public interest and with the general policy of this chapter to
      facilitate and encourage agency issuance of reliable advice.

             3. Within fifteen days after receipt of a petition for a
      declaratory order, an agency shall give notice of the petition
      to all persons to whom notice is required by any provision of
      law and may give notice to any other persons.

            4. Persons who qualify under any applicable provision
      of law as an intervenor and who file timely petitions for
      intervention according to agency rules may intervene in
                                        13
      proceedings for declaratory orders.     The provisions of
      sections 17A.10 through 17A.18 apply to agency proceedings
      for declaratory orders only to the extent an agency so
      provides by rule or order.

             5. Within thirty days after receipt of a petition for a
      declaratory order, an agency, in writing, shall do one of the
      following:

            a. Issue an order declaring the applicability of the
      statute, rule, or order in question to the specified
      circumstances.

              b. Set the matter for specified proceedings.

              c. Agree to issue a declaratory order by a specified
      time.

            d. Decline to issue a declaratory order, stating the
      reasons for its action.

             6. A copy of all orders issued in response to a petition
      for a declaratory order must be mailed promptly to the
      petitioner and any other parties.

            7. A declaratory order has the same status and
      binding effect as any final order issued in a contested case
      proceeding. A declaratory order must contain the names of
      all parties to the proceeding on which it is based, the
      particular facts on which it is based, and the reasons for its
      conclusion.

             8. If an agency has not issued a declaratory order
      within sixty days after receipt of a petition therefor, or such
      later time as agreed by the parties, the petition is deemed to
      have been denied. Once a petition for a declaratory order is
      deemed denied or if the agency declines to issue a
      declaratory order pursuant to subsection 5, paragraph “d”, a
      party to that proceeding may either seek judicial review or
      await further agency action with respect to its petition for a
      declaratory order.

Iowa Code § 17A.9 (2011).

      It is also important to note that the legislature retained the Code

language specifying that failure of the agency to issue a declaratory order

deemed the administrative remedy inadequate or exhausted.               Id.

§ 17A.19(1); see also id. § 17A.9(8).
                                    14

      B.   Analysis.    The court’s goal when construing a statute is to

determine legislative intent. NextEra Energy Res. LLC v. Iowa Utils. Bd.,

815 N.W.2d 30, 39 (Iowa 2012). If the statute’s language is plain and

unambiguous, we will look no further. Estate of Ryan v. Heritage Trails

Assocs., Inc., 745 N.W.2d 724, 730 (Iowa 2008). A statute’s meaning is

ambiguous if reasonable persons can disagree on its meaning. State v.

Wiederien, 709 N.W.2d 538, 541 (Iowa 2006).

      A reasonable person can argue the requirement to file a petition for

declaratory relief with the agency is permissive because the word “may,”

as found in section 17.9(1)(a), is unambiguous. Indeed, the Iowa Code

contains the rules of statutory construction, which specifically state:

“The word ‘shall’ imposes a duty. . . .       The word ‘must’ states a

requirement. . . .     The word ‘may’ confers a power.”        Iowa Code

§ 4.1(30)(a)–(c). Furthermore, we have found that although it may have a

mandatory meaning in some circumstances, the legislature’s use of the
word “may” usually indicates legislative intent for the statute to apply

permissively. Iowa Nat’l Indus. Loan Co. v. Iowa State Dep’t of Revenue,

224 N.W.2d 437, 440 (Iowa 1974). Thus, a person can make a credible

argument that a party need not exhaust administrative remedies before

filing a declaratory judgment action with the court.

      On the other hand, we have said that when a statute provides a

person with an administrative remedy and uses the word “may,” but does

not explicitly state the administrative remedy is the exclusive remedy, the

person is still required to exhaust the administrative remedy before

seeking court intervention.      Riley, 542 N.W.2d at 522.        Thus, a

reasonable person can also make a credible argument that a party must

file a declaratory order with the agency before seeking court intervention,
                                     15

because the Code uses the word “may.” Therefore, we find the statute is

ambiguous.

      When construing an ambiguous statute, we are required to assess

the statute in its entirety, not just isolated words or phrases. State v.

Young, 686 N.W.2d 182, 184–85 (Iowa 2004). Our construction must be

reasonable so that it best achieves the statute’s purpose.         Harden v.

State, 434 N.W.2d 881, 884 (Iowa 1989).

      Adhering    to   these   established   principles,   we   conclude   the

legislature’s intent when enacting section 17A.9(1)(a) in its present form

requires the Sierra Club to first petition IDOT and therein ask the agency

to determine whether IDOT complied with sections 314.23(3) and 314.24

in extending Highway 100 adjacent to the Rock Island State Preserve and

through the Rock Island County Preserve.         We do so for a number of

reasons.

      First, analysis of chapter 17A reveals the legislature emphasized
that if an agency declines to issue a declaratory order after receiving a

petition for declaratory relief, any administrative remedy available to the

person seeking the order “shall be deemed inadequate or exhausted.”

Iowa Code § 17A.19(1).         By use of the term of art, “inadequate or

exhausted,” the legislature indicated that if available, a party must first

exhaust his or her administrative remedies before seeking court

intervention. This construction is consistent with principles of statutory

construction and the spirit of the Iowa Administrative Procedure Act. Id.

§ 17A.1(3)–(4).

      Second, when the legislature first enacted section 17A.9 in 1974, it

stated:

      Each agency shall provide by rule for the filing and prompt
      disposition of petitions for declaratory rulings as to the
                                    16
      applicability of any statutory provision, rule or other written
      statement of law or policy, decision, or order of the agency.

1974 Iowa Acts ch. 1090, § 9.       Shortly after the legislature enacted

section 17A.9, Professor Arthur Bonfield wrote a law review article

examining Iowa’s Administrative Procedure Act. In addition to being a

recognized administrative law scholar, Professor Bonfield was counsel to

the Subcommittee on an Administrative Procedures Act of the Standing

Committees on State Government for the Iowa General Assembly from

1973 to 1974—the period when the legislature enacted section 17A.9.

Arthur Earl Bonfield, The Iowa Administrative Procedure Act: Background,

Construction, Applicability, Public Access to Agency Law, the Rulemaking

Process, 60 Iowa L. Rev. 731, 731 (1975).

      In his article, Professor Bonfield commented on the declaratory

ruling provisions of section 17A.9. He stated:

             While a declaratory judgment proceeding in a court is
      a possible method of clarifying ambiguous laws, a
      declaratory ruling issued by an agency is a more desirable
      method of achieving clarity. In the first place, the cost of
      obtaining such a judicial declaration far exceeds the
      financial resources of most individuals.        Moreover, the
      process by which one obtains such a judgment is time
      consuming, very complicated, and often uncertain. The
      uncertainty is a result of the many limitations with which
      the judicial process has cloaked itself.         Among these
      limitations is a reluctance, even on the state level, to answer
      suppositive questions whose resolution is unnecessary to
      resolve a demonstrably active contest of rights between
      parties. That is, there is a natural reluctance to determine
      rights in a judicial proceeding on the basis of facts which
      may be no more than hypothetical because the person
      seeking such a determination may only want to know them
      for planning purposes. There is also a general reluctance on
      the part of the courts to issue a declaratory decree regarding
      the applicability of law enforced by an agency without first
      giving the agency an opportunity to utilize its expertness in
      determining the appropriate result. Declaratory relief also
      may be unavailable absent a showing of substantial need.
      What is required, therefore, is a relatively cheap, simple,
      expeditious and widely available substitute.
                                    17
            Such an alternative is the agency-issued declaratory
      ruling. In most instances where it is available this device
      provides members of the public with a means by which they
      may obtain the practical benefits of a declaratory judgment
      without encountering its many drawbacks. Administrative
      rulings are far less expensive to obtain than the judicial
      analogue. The procedures surrounding their issuance are
      also reasonably simple and expeditious. And since the
      administrative process is not as circumscribed as the
      judicial process by the sort of limitations noted earlier, a
      declaratory ruling by an agency may be less fraught with
      uncertainty, easier to secure, and more widely available than
      a declaratory judgment. Of course, to the extent an agency
      ruling runs counter to the interests of the applicant, and the
      applicant finds it worthwhile to seek its modification by
      higher authority, the judicial process may need to be
      invoked.

Id. at 805–06 (footnotes omitted). Professor Bonfield goes on to say:

      Besides providing for the judicial reviewability of declaratory
      rulings, section 19(1) makes it clear that individuals seeking
      judicial review of administrative action must first seek a
      declaratory ruling from the agency if such a ruling would be
      an adequate means of relief. The Act provides that this
      administrative remedy shall be deemed exhausted or
      inadequate if otherwise appropriate only if the agency refused
      to act upon such a petition within 30 days or if the agency
      declines to rule upon its merits.

Id. at 824.         This language reveals the legislature created the

administrative procedure for agency-issued declaratory orders, as
codified in section 17A.9, to replace the court-provided remedy of

declaratory judgments under Iowa Rule of Civil Procedure 1.1102 for

matters within an agency’s jurisdiction.

      Moreover, after the legislature amended section 17A.9 in 1998, the

taskforce drafting the recommendations that eventually became the 1998

amendments issued a report. Arthur Earl Bonfield, Amendments to Iowa

Administrative Procedure Act, Report on Selected Provisions to Iowa State

Bar Association and Iowa State Government 1–8 (1998) [hereinafter

Bonfield].   The report contained the taskforce’s comments on section

17A.9 as follows:
                                     18
             This section creates and establishes all of the
      requirements for a special proceeding to be known as a
      “declaratory order” proceeding. It provides an inexpensive
      and generally available means for persons to obtain reliable
      information about agency administered law as it applies to
      their particular circumstances.

            This section repeals the declaratory order provision
      contained in current IAPA section 17A.9. Iowa law has not
      previously required that an agency issue a ruling, and has
      not contemplated indispensable parties in the declaratory
      order proceeding. Under this proposed provision, however,
      an agency is required to issue a declaratory order unless (i)
      such an order is contrary to a rule properly adopted by the
      agency in accordance with subsection (2), or (ii) such an
      order substantially prejudices the rights of any person who
      would be an indispensable party to the proceeding and who
      has not consented in writing to a determination of the matter
      by a declaratory order. . . .

            ....

             Subsection (7) assures that declaratory rulings are (i)
      judicially reviewable, (ii) binding on the petitioner, the
      agency, and other parties to the declaratory proceeding,
      unless reversed or modified on judicial review, and (iii) have
      the same precedential effect as contested cases.                A
      declaratory order only determines the legal rights of the
      particular parties to the proceeding in which it was issued.
      The requirement in subsection (7) that each declaratory
      order contain the facts on which it is based and the reasons
      for its conclusion, will facilitate judicial review of the order’s
      legality and also assures a clear record of what occurred for
      the parties and other persons interested in the order because
      of its possible precedential effect.

             Proposed subsection (8) is based on current IAPA
      section 17A.19(1), but is superior in several respects. First,
      if an agency refuses to issue a declaratory order by virtue of
      either exception allowed for in subsection (1), a question
      arises as to when a party may seek judicial review of that
      refusal. Uncertainty is eliminated by stipulating that, if an
      agency has not issued a declaratory order within sixty days,
      the petition for the order is deemed denied.

Id. at 36–37, 39–40 (citations omitted).

      These comments reinforce the concept that the legislature intended

section 17A.9 to be the preferred method for obtaining a declaratory

order when a person challenges the agency’s administration of a statute.
                                     19

We reach this conclusion based upon the legislature’s articulation in the

statute of the requirements for a declaratory order proceeding and the

mandate that all agencies issue a declaratory order.

      Third, in a declaratory order proceeding, the agency must state in

its order the facts it relied upon and the basis for its decision. Iowa Code

§ 17A.9(7).     This provision ensures the agency will make a complete

record and the parties will know the rationale supporting the agency’s

decision.

      Fourth, although the Sierra Club argues it would be futile to ask

the agency to reverse its own prior decision, we do not agree with this

position.     For more than thirty-five years, agencies in this state have

decided many issues within their purview.         We have no evidence to

suggest agencies will conduct declaratory order proceedings in a biased,

unprofessional manner and without regard for the rules promulgated by

the legislature.    As one court aptly noted, “[c]ourts should not lightly
assume the futility of a party’s pursuing an administrative remedy;

instead, it is to be assumed that the administrative process, if given the

opportunity, will discover and correct its errors.” Pa. Pharmacists Ass’n

v. Commonwealth, 733 A.2d 666, 673 (Pa. 1999).

      Finally, any party to a declaratory order may seek judicial review of

that order.     Iowa Code § 17A.19.       Such relief protects a party to a

declaratory order proceeding if the agency makes the incorrect decision.

Moreover, our Code allows the court to take further evidence, as the

court deems appropriate, when reviewing an agency’s decision in a

declaratory order proceeding.     See id. § 17A.19(7).    This assures the

parties that all the evidence necessary to decide the issues will be before

the court.
                                     20

      Accordingly, we find the Sierra Club must first seek a declaratory

order under Iowa Code section 17A.9(1)(a) before asking the court for

relief; and thus, the exhaustion doctrine bars its petition.

      VI. Ripeness for Adjudication.

      Although the ripeness doctrine is usually implicated in a court

proceeding, it appears section 17A.9 allows an agency to decline to hear

a petition for declaratory order because the case is not ripe. See Bonfield

at 37–38 (commenting on section 17A.9(2) and stating that “[w]ithin

these limits, therefore, an agency may include in its rules reasonable

standing, ripeness, and other requirements for obtaining a declaratory

order”). For this reason, we address the ripeness issue.

      The Iowa Rules of Civil Procedure provide:

      Any person interested in an oral or written contract, or a
      will, or whose rights, status or other legal relations are
      affected by any statute, municipal ordinance, rule,
      regulation, contract or franchise, may have any question of
      the construction or validity thereof or arising thereunder
      determined, and obtain a declaration of rights, status or
      legal relations thereunder.

Iowa R. Civ. P. 1.1102. This rule allows a party to seek a declaratory

judgment.    We have acknowledged that the application of this rule is
“[o]ne of the most troublesome questions in this field of law is, when does

a justiciable controversy arise, as distinguished from a mere abstract

question?”   Wesselink v. State Dep’t of Health, 248 Iowa 639, 643, 80
N.W.2d 484, 486 (1957).

      The Sierra Club asserts the matter is ripe for judicial review,

pointing to the facts showing the Highway 100 project is on IDOT’s five-

year project plan, funds have been committed for the acquisition of a

right-of-way, and funds have been committed for mitigation of wetlands

at the site. IDOT rebuts the suggestion that the claim is ripe by arguing
                                      21

the Highway 100 project is still only a proposal and plagued by a number

of contingencies.

        “The   difference   between   a    mere   abstract   question   and   a

controversy has been called one of degree which is difficult to define

precisely.” Katz Inv. Co. v. Lynch, 242 Iowa 640, 648, 47 N.W.2d 800,

805 (1951). Before a court can adjudicate a claim, there must be “ ‘a

substantial controversy between parties having adverse legal interests of

sufficient immediacy and reality to warrant a declaratory judgment.’ ”

Citizens for Responsible Choices v. City of Shenandoah, 686 N.W.2d 470,

474 (Iowa 2004) (quoting Katz Inv. Co., 242 Iowa at 648, 47 N.W.2d at

805).    We have applied a two-factor inquiry for ripeness: (1) are the

relevant issues sufficiently focused to permit judicial resolution without

further factual development and (2) would the parties suffer any

hardship by postponing judicial action? Iowa Coal Mining Co. v. Monroe

County, 555 N.W.2d 418, 432 (Iowa 1996) (citing United States Supreme

Court precedent to analyze the ripeness of a constitutional takings claim

for § 1983 civil rights purposes); see also Gospel Assembly Church v.

Iowa Dep’t of Revenue, 368 N.W.2d 158, 160 (Iowa 1985) (“ ‘The problem

is best seen in a twofold aspect, requiring us to evaluate both the fitness

of the issues for judicial decision and the hardship to the parties of

withholding court consideration.’ ” (quoting Abbott Labs. v. Gardner, 387
U.S. 136, 148–49, 87 S. Ct. 1507, 1515, 18 L. Ed. 2d 681, 691 (1967),

abrogated on other grounds by Califano v. Sanders, 430 U.S. 99, 105, 97
S. Ct. 980, 984, 51 L. Ed. 2d 192, 199 (1977))).

        One of our most recent cases implicating ripeness involved a suit

brought against a city by a nonprofit citizens group objecting to a public

improvement project that included a recreational lake and a public park.

Citizens for Responsible Choices, 686 N.W.2d at 472. There, the city had
                                     22

to issue bonds and establish a water recreational area before proceeding

with the project. Id. at 474–75. Before the city could issue the bonds,

the Code required the city to hold a public hearing. Id. at 474. At the

time of the suit, the public hearing had not taken place nor had the city

established the recreational area. Id. at 474–75. Under these facts, we

held the action failed for ripeness. Id. at 475.

      Here, we have a different situation. The decision where to locate a

highway rests solely within the discretion of IDOT. Bernau v. Iowa Dep’t

of Transp., 580 N.W.2d 757, 760 (Iowa 1998). According to the record

before us, IDOT has made the decision to locate the Highway 100

extension adjacent to and through two nature preserves. There are no

other decisions to make concerning the highway’s location. Although the

actual building of the highway may be contingent on future funding,

IDOT has committed funds in excess of 4.3 million dollars in the 2012–

2014 funding plan to obtain the right-of-way and for wetland mitigation

at the chosen location. This commitment of funds supports the fact that

IDOT has selected the site for the highway.        Thus, there are no other

facts that need to be resolved for the court to determine whether IDOT

complied with sections 314.23(3) and 314.24 when it decided to locate

the Highway 100 extension.

      As for whether the Sierra Club would suffer any hardship by

postponing judicial action, we answer this question in the affirmative.

By choosing the location, acquiring the right-of-way, and engaging in

wetland mitigation, the Highway 100 project is imminent. Thus, we find

the Sierra Club will suffer hardship by postponing judicial action,

because IDOT is actively obtaining the right-of-way necessary for locating

the Highway 100 extension adjacent to and through two nature

preserves.
                                     23

      Accordingly, we find this matter ripe for adjudication.

      VII. Disposition and Summary.

      On the timeliness issue, we affirm the court of appeals decision

and find the notice of appeal was timely because Sierra Club filed an

appropriate posttrial motion triggering the tolling exception. Regarding

the second issue, we affirm the court of appeals decision due to our

conclusion, based on the rules of statutory construction, that when a

declaratory order is potentially available, a party must seek a declaratory

order under Iowa Code section 17A.9(1)(a) before bringing a lawsuit,

claiming that future events will result in a violation of a statute within an

agency’s primary jurisdiction. Finally, we vacate that part of the court of

appeals decision finding the matter is not ripe for adjudication.

Accordingly, we affirm the judgment of the district court.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED.